   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a x
MARINA REKHVIASHVILI, :

Plaintiff,

ORDER
-against-
20 Civ. 3225 (GBD)

TRANSUNION, LLC et al.,

Defendants.
ee xX

GEORGE B. DANIELS, United States District Judge:
The status conference scheduled for November 4, 2020 at 9:45 a.m. is adjourned to
December 16, 2020 at 10:30 am. On that date, the Court will hear oral argument on Defendant

American Express National Bank’s motion to compel arbitration and stay this action, (ECF No.

43).

Dated: New York, New York
October 23, 2020

 

 

CEPRO, . DANIELS
Hhited es District Judge

 

 
